Exhibit 10(b)

FORMULA RESTRICTED STOCK AWARD AGREEMENT

Wendy’s International, Inc.

            , 20    

THIS AGREEMENT, made as of             , 20     (the “Date of Grant”), between
Wendy’s International, Inc., an Ohio corporation (the “Company”), and
                     (the “Grantee”).

WHEREAS, the Company has adopted the Wendy’s International, Inc. 2003 Stock
Incentive Plan (the “Plan”) in order to provide additional incentive to certain
employees and directors of the Company and its Subsidiaries; and

WHEREAS, the Committee has determined to grant to the Grantee an Award of
Formula Restricted Stock as provided herein to encourage the Grantee’s efforts
toward the continuing success of the Company.

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant of Formula Restricted Stock.

1.1 The Company hereby grants to the Grantee an award of                     
Shares of Formula Restricted Stock (the “Award”). The Shares of Formula
Restricted Stock granted pursuant to the Award shall be issued in the form of
book entry Shares in the name of the Grantee as soon as reasonably practicable
after the Date of Grant and shall be subject to the execution and return of this
Agreement and the Non-Compete Addendum attached hereto and incorporated herein
(the “Non-Compete Addendum”) by the Grantee (or the Grantee’s estate, if
applicable) to the Company as provided in Section 9 hereof.

1.2 This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.

 

2. Escrow; Restrictions on Transfer.

2.1 Evidence of book entry Shares with respect to Shares of Formula Restricted
Stock the restrictions on which have not lapsed will be held in escrow by the
Company pursuant to the terms of this Agreement until the restrictions on such
Shares have lapsed.

2.2 The Shares of Formula Restricted Stock issued under this Agreement may not
be sold, transferred or otherwise disposed of and may not be pledged or
otherwise hypothecated until all restrictions on such Formula Restricted Stock
shall have lapsed in the manner provided in Section 3, 4 or 5 hereof.

 

3. Lapse of Restrictions Generally.

Except as provided in Sections 4, 5 and 6 hereof, one-fourth (1/4) of the number
of Shares of Formula Restricted Stock issued hereunder (rounded down to the
nearest whole Share, if necessary) shall vest, and the restrictions with respect
to such Formula Restricted Stock shall lapse, on each of the first four
(4) anniversaries of the Date of Grant.

 

48



--------------------------------------------------------------------------------

4. Effect of Certain Terminations of Service.

4.1 If the Grantee’s service as a director terminates as a result of the
Grantee’s death or becoming Disabled, in each case on or after the Date of
Grant, all Shares of Formula Restricted Stock which have not become vested in
accordance with Section 3 or 5 hereof shall vest, and the restrictions on such
Formula Restricted Stock shall lapse, as of the date of such termination.

4.2 If the Grantee’s employment terminates as a result of the Grantee’s
Retirement, provided that the Grantee does not violate the terms of the
Non-Compete Addendum, all Shares of Formula Restricted Stock which have not
become vested in accordance with Section 3 or 5 hereof shall vest, and the
restrictions on such Formula Restricted Stock shall lapse, as of the first
anniversary of such termination due to Retirement.

 

5. Effect of Change in Control.

In the event of a Change in Control at any time on or after the Date of Grant,
all Shares of Formula Restricted Stock which have not become vested in
accordance with Section 3 or 4 hereof shall vest, and the restrictions on such
Formula Restricted Stock shall lapse, immediately.

 

6. Forfeiture of Formula Restricted Stock.

In addition to the circumstance described in Section 9(a) hereof, any and all
Shares of Formula Restricted Stock which have not become vested in accordance
with Section 3, 4 or 5 hereof shall be forfeited and shall revert to the Company
upon:

(i) the termination of the Grantee’s service as a director for any reason other
than those set forth in Section 4 hereof prior to such vesting;

(ii) the commission by the Grantee of an Act of Misconduct prior to such
vesting; or

(iii) the violation by Grantee following Retirement of the terms of the
Non-Compete Addendum attached hereto and incorporated herein.

For purposes of this Agreement, an “Act of Misconduct” shall mean the occurrence
of one or more of the following events: (x) the Grantee uses for profit or
discloses to unauthorized persons, confidential information or trade secrets of
the Company or any of its Subsidiaries, (y) the Grantee breaches any contract
with or violates any fiduciary obligation to the Company or any of its
Subsidiaries, or (z) the Grantee engages in unlawful trading in the securities
of the Company or any of its Subsidiaries or of another company based on
information gained as a result of the Grantee’s status as a director of the
Company or any of its Subsidiaries.

 

49



--------------------------------------------------------------------------------

7. Delivery of Shares.

7.1 Except as otherwise provided in Section 7.2 hereof, evidence of book entry
Shares with respect to Shares of Formula Restricted Stock in respect of which
the restrictions have lapsed pursuant to Section 3, 4 or 5 hereof or, if
requested by the Grantee prior to such lapse of restrictions, a stock
certificate with respect to such Shares of Formula Restricted Stock, shall be
delivered to the Grantee as soon as practicable following the date on which the
restrictions on such Formula Restricted Stock have lapsed, free of all
restrictions hereunder.

7.2 Evidence of book entry Shares with respect to Shares of Formula Restricted
Stock in respect of which the restrictions have lapsed upon the Grantee’s death
pursuant to Section 4 hereof or, if requested by the executors or administrators
of the Grantee’s estate upon such lapse of restrictions, a stock certificate
with respect to such Shares of Formula Restricted Stock, shall be delivered to
the executors or administrators of the Grantee’s estate as soon as practicable
following the Company’s receipt of acceptable documentation evidencing such
individual’s representation of the Grantee’s estate, free of all restrictions
hereunder.

 

8. Dividends and Voting Rights.

Subject to Section 9(a) hereof, upon issuance of the Formula Restricted Stock,
the Grantee shall have all of the rights of a stockholder with respect to such
Stock, including the right to vote the Stock and to receive all dividends or
other distributions paid or made with respect thereto; provided, however, that
dividends or distributions declared or paid by the Company in cash on the
Formula Restricted Stock shall be deferred and reinvested in Shares based on the
Fair Market Value of a Share on the date such dividend or distribution is paid
or made (provided that no fractional Shares will be issued); the additional
Shares thus acquired and any property received by dividend or distribution on
the Formula Restricted Stock shall be subject to the same restrictions on
transfer, forfeiture and vesting schedule as the Formula Restricted Stock in
respect of which such dividends or distributions were made. Where applicable,
the term “Formula Restricted Stock” as used in this Agreement shall include the
Shares acquired pursuant to this Section 8.

 

9. Execution of Award Agreement and Non-Compete Addendum.

(a) The Shares of Formula Restricted Stock granted to the Grantee pursuant to
the Award shall be subject to the Grantee’s execution and return of this Award
Agreement and the Non-Compete Addendum to the Company or its designee (including
by electronic means, if so provided) no later than the earlier of (i)
            , 20     and (ii) the date that is immediately prior to the date
that the Formula Restricted Stock vest pursuant to Section 4 or 5 hereof (the
“Grantee Return Date”); provided that if the Grantee dies before the Grantee
Return Date, this requirement shall be deemed to be satisfied if the executor or
administrator of the Grantee’s estate executes and returns this Agreement to the
Company or its designee no later than ninety (90) days following the Grantee’s
death (the “Executor Return Date”). If this Agreement is not so executed and
returned on or prior to the Grantee Return Date or the Executor Return Date, as
applicable, the Shares of Formula Restricted Stock evidenced by this Agreement
shall be forfeited, and neither the Grantee nor the Grantee’s heirs, executors,
administrators and successors shall have any rights with respect thereto.

 

50



--------------------------------------------------------------------------------

(b) If this Agreement and the Non-Compete Addendum are so executed and returned
on or prior to the Grantee Return Date or the Executor Return Date, as
applicable, all dividends and other distributions paid or made with respect to
the Shares of Formula Restricted Stock granted hereunder prior to such Grantee
Return Date or Executor Return Date shall be treated in the manner provided in
Section 8 hereof.

 

10. No Right to Continued Service as Director.

Nothing in this Agreement or the Plan shall confer upon the Grantee any right to
be retained as a member of the Board.

 

11. Grantee Bound by the Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

12. Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

13. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

14. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Ohio without giving effect to the
conflicts of laws principles thereof.

 

15. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

 

16. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.

 

51



--------------------------------------------------------------------------------

17. Entire Agreement.

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Grantee and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.

 

18. Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

19. Counterparts.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.

 

 

WENDY’S INTERNATIONAL, INC.

By:

 

 

GRANTEE

 

 

52



--------------------------------------------------------------------------------

NON-COMPETE ADDENDUM

TO

FORMULA RESTRICTED STOCK AWARD AGREEMENT

This Non-Compete Addendum (“Addendum”) between the Grantee and the Company is an
attachment to the Formula Restricted Stock Award Agreement (“Agreement”) between
the Grantee and the Company and is effective as of the effective date of the
Agreement. This Addendum is an integral part of the Agreement and is
incorporated therein by reference. Capitalized terms not defined herein shall
have the meaning assigned to such terms (or by reference) in the Agreement.

1. The Grantee acknowledges and agrees that in the course of the Grantee’s
employment with the Company, the Grantee received and otherwise had access to
trade secrets and other information that is confidential and/or proprietary to
the Company or its affiliates and subsidiaries (collectively the “Wendy’s
Brands”), including, but not limited to, information relating to strategic and
other business plans, strategies, processes and policies, records, recipes,
menus, pricing, techniques, consumer requirements, consumer preferences,
finances, operations, marketing, franchises, and business techniques and
methods, organizational structures, opinions and judgments of executives and
directors (including the Grantee) respecting strategic and other business plans,
strategies, processes and policies and other confidential information, which
information is highly valuable, special and unique to Wendy’s Brands, is
maintained as confidential by Wendy’s Brands, is not available to Wendy’s
Brands’ competition and/or the general public, and the disclosure of which would
cause Wendy’s Brands serious competitive harm and loss of profits and goodwill
(hereinafter “Confidential Information”). The Grantee agrees that he shall not,
at any time, directly or indirectly, use, disclose, in whole or in part, to
third parties, or otherwise misappropriate Wendy’s Brands Confidential
Information either while employed by the Company or at anytime thereafter,
except with the express written consent of the Company or unless compelled by
subpoena or court order, in which case the Grantee will give the Company
reasonable advance notice of the information required to be provided under such
court order or subpoena. All files, records, documents, information, data and
similar items relating to the business of Wendy’s Brands, whether prepared by
the Grantee or otherwise coming into the Grantee’s possession, shall remain the
property of the Company and shall not be removed from the premises of the
Company without the prior written consent of the Company and in any event shall
be promptly delivered to the Company on the Grantee’s termination date, or as
otherwise agreed to by the Company.

2. The Award constitutes consideration to which the Grantee is not or may not be
otherwise entitled, and constitutes good and fair consideration for the
covenants contained herein.

3. The Grantee acknowledges and agrees that the Confidential Information the
Grantee acquired regarding Wendy’s Brands will enable the Grantee to injure
Wendy’s Brands if the Grantee should compete with the Company. Therefore, the
Grantee agrees that, from the Date of Grant through the Grantee’s date of
termination of employment, or, if termination is due to Retirement, the first
anniversary of the date of Grantee’s termination due to Retirement, the Grantee
shall not, directly or indirectly, on his own behalf or on behalf of any third
party, as an employee, officer, director, partner, consultant, or in any other
capacity, invest

 

53



--------------------------------------------------------------------------------

(other than investments in publicly traded companies which constitute not more
than 1% of the voting securities of any such company) or engage in any business
in whatever form that is competitive with the business of the Company. This
restriction includes, without limitation, any business engaged in drive-thru or
counter food service restaurant business serving primarily hamburgers, chicken
sandwiches or salads, typically referred to as “Quick Service” restaurants (such
as Burger King, McDonald’s, Jack in the Box, etc.) and also includes any
business engaged in real estate development for such businesses. This
restriction shall not prohibit the Grantee from accepting employment or
otherwise becoming associated with a Wendy’s Brand franchisee, but only in
connection with activities associated with the operation of a Wendy’s Brand
franchise or activities that otherwise are not encompassed by the restrictions
of this paragraph, subject to any confidentiality obligations contained herein.
The geographical boundary for the restrictions contained herein shall be the
Continent of North America.

4. The Grantee agrees that, from the Date of Grant through the Grantee’s date of
termination of employment, or, if termination is due to Retirement, the first
anniversary of the date of Grantee’s termination due to Retirement, he shall
not, directly or indirectly, on his own behalf or on behalf of any third party,
solicit, contact, hire, or otherwise encourage, any individual then employed
with Wendy’s Brands or who was employed by Wendy’s Brands within the preceding
one (1) year, to leave his or her employment with Wendy’s Brands and/or accept
employment with any other employer or enterprise, nor shall the Grantee in any
manner assist any third party in any such activity. The Grantee acknowledges
that any attempt on the part of the Grantee to induce others to leave Wendy’s
Brands’ employ, or any effort by the Grantee to interfere with Wendy’s Brands
relationships with their other employees, would be harmful and damaging to
Wendy’s Brands.

5. The Grantee agrees that, from the Date of Grant through the Grantee’s date of
termination of employment, or, if termination is due to Retirement, the first
anniversary of the date of Grantee’s termination due to Retirement, he shall
not, directly or indirectly, on his own behalf or on behalf of any third party,
solicit or otherwise engage in any conduct that has the purpose or effect of
interfering with any business relationship or potential business relationship of
Wendy’s Brands, including without limitation suppliers, franchisees, or
investors, nor shall the Grantee in any manner assist any third party in any
such activity.

6. The Grantee acknowledges and agrees that the covenants contained herein,
specifically including without limitation the duration and geographical
boundaries of the non-competition provisions, are reasonable and necessary to
protect the goodwill, trade secrets, and other legitimate business interests of
Wendy’s Brands and to protect Wendy’s Brands from unfair competition. The
Grantee further acknowledges and agrees that enforcement of the covenants
contained herein will cause the Grantee no undue hardship.

7. The Grantee acknowledges and agrees that any breach or threatened breach of
these covenants will cause the Company immediate and irreparable harm, for which
injunctive relief would be necessary and appropriate. The Grantee therefore
agrees that the Company shall be entitled, without bond, to the entry of
temporary and permanent injunctions, orders of specific performance, and other
equitable relief issued by any court of competent jurisdiction to enforce the
covenants contained herein, without limiting any additional remedies to which
the Company may be entitled. If a bond is required by statute, rule, court
order, or

 

54



--------------------------------------------------------------------------------

otherwise, the Grantee agrees that such bond shall be in the sum of $100.00.
Further, the Grantee agrees that, if a temporary injunction or restraining order
is dissolved, the Grantee’s only remedy would be its dissolution.

8. In the event that any of the covenants herein shall be found by a court of
competent jurisdiction to be invalid or unenforceable to any extent for any
reason, such court shall exercise its discretion in reforming such provision(s)
to the end that the Grantee shall be subject to covenants that are reasonable
under the circumstances and enforceable by the Company. In the event that any
other provision of this Addendum or the Agreement or application thereof to
anyone or under any circumstance is found to be invalid or unenforceable in any
jurisdiction to any extent for any reason, such invalidity or unenforceability
shall not affect any other provision or application of this Addendum or the
Agreement which can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction.

IN WITNESS WHEREOF, the undersigned have hereunto set their hands this
             day of                     , 20    .

 

WENDY’S INTERNATIONAL, INC.     GRANTEE By:  

 

    Name:  

 

Title:  

 

    Signature:  

 

Date:  

 

    Date:  

 

      WITNESS       Name:  

 

      Signature:  

 

      Date:  

 

 

55